Citation Nr: 1824295	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-38 013	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Army from May 1966 to May 1968, to include combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, this appeal also included the issue of entitlement to service connection for an acquired psychiatric disorder.  By way of a January 2015 rating decision, the AOJ granted the Veteran's claim for service connection.  That decision represents a full grant of benefits sought; thus, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1966 to May 1968.

2.  On April 21, 2015, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his authorized representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See Correspondence received on April 21, 2015 and May 13, 2015.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
T. MAINELLI 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


